EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 9 line 2, “to_four” is changed to “to four”
In claim 10 line 2, “to_six” is changed to “to six”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combination of limitations required by independent claim 1.  In particular, the cited references do not disclose a climbing structure with a support frame, wall assembly with a chain and an array of climbing panels, and further comprising a lower shaft assembly with the particular structure claimed.
Brewer (US 2014/0228177) teaches a climbing structure comprising a support frame (102) and a wall assembly comprising a chain (204) and a plurality of climbing panels (104).  Brewer fails to teach a lower shaft assembly comprising a shaft that rotates based on an angle of the wall assembly; a sprocket that maintains tension on the chain as the climbing panels rotate downward, the sprocket being mounted to the shaft such that the shaft and the sprocket rotate independently; a cable hub assembly rigidly attached to the shaft and securing a cable that is attached to the support frame; and a disc braking system comprising a disc rigidly attached to the shaft and a caliper mounted on bearing bolts such that the disc braking system fixes the angle of the wall assembly without affecting the continuous climbing experience. 
Wu (2006/0240949) teaches teaches a climbing structure comprising a support frame (1) and a wall assembly comprising a chain (31) and a plurality of climbing panels (32).  Wu fails to teach a lower . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784